DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered. 
	Claim 1-6 and 8-12 have been amended. Claims 1-12 remain pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, for the following reason:

2.	Claims 1, 5 and 9 have been amended to recite, “wherein the numerical workload provision scaling factor above a threshold indicates over provisioning and the numerical workload provision scaling factor below the threshold indicates under provisioning”. There is no support found in the specification for a threshold indicating over provisioning or under provisioning. Specifically, the specification discloses manual or automatic readjustment of a scaling factor based on needs and requirements of a workload, but is silent regarding a threshold or a scaling factor being above or below the threshold indicating over or under provisioning, respectively.
	If Applicant believes that there is, in fact, support for this limitation, Applicant is urged to cite where this support can be found.
	Claims 2-4, 6-8 and 10-12 are rejected in view of their respective dependencies from claims 1, 5 and 9.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	As noted above with regarding to the rejection of claims 1-12 under 35 USC 112(a), claims 1, 5 and 9 have been amended to recite, “wherein the numerical workload provision scaling factor above a threshold indicates over provisioning and the numerical workload provision scaling factor below the threshold indicates under provisioning”, which lacks support in the specification. It is therefore unclear what this threshold represents or what it is that is over provisioned and/or under provisioned. For purposes of examination, it is interpreted that the numerical workload provision scaling factor is compared to a parameter threshold to determine if adjustments are necessary.
	Claims 2-4, 6-8 and 10-12 are rejected in view of their respective dependencies from claims 1, 5 and 9.

Response to Arguments

4.	Applicant’s arguments with respect to the Ranganathan reference failing to disclose, “calculating a numerical workload provision scaling factor, where the numerical workload provision scaling factor above a threshold indicates over provisioning and the numerical workload provision scaling factor below the threshold indicates under provisioning” or “provisioning the cloud workload provision request based on the readjusted numerical workload provision scaling factor”, as amended in claim 1 and similarly in independent claims 5 and 9, have been considered but are moot because the new ground of rejection does not rely on the Ranganathan reference for teaching these limitations challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardonha et al. (US 2016/0117180) in view of Ranganathan et al. (US 7,644,148).

Regarding claim 1, Cardonha teaches a method for cloud workload provisioning (such embodiments may be used in data center, cloud computing, storage area network (SAN), and network attached storage (NAS) application, [0010]), the method comprising: 
receiving at least a cloud workload provision request containing at least one parameter (Threshold configuration program 10 receives initially defined auto-scaling parameters from client program 104 via network 106, [0012]; a plurality of auto-scaling parameters to be used during performance of the requested task, [0018]; threshold configuration program 110 received initially-defined values for “b”, “k”, “L”, and “m”, [0020]); 
active” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]), wherein the numerical workload provision scaling factor above a threshold indicates over provisioning (resource management program 112 accesses the upper threshold “H” set by threshold configuration program 110, (i.e., step 210 of FIG. 2), along with the other stored auto-scaling parameters “b”, “k”, “L”, and “m”, and determines whether the utilization level “u” exceeds the upper threshold “H”, [0031]) and the numerical workload provision scaling factor below the threshold indicates under provisioning (determines whether the utilization level “u” falls below the lower threshold “L”, [0036]); 
readjusting the calculated numerical workload provision scaling factor for cloud workload provisioning based on the workload provision scaling factor indications (resource management program 112 calculates how many resources would have to be allocated for the computing task “sallocate” according to the following formula, [0032]; resource management program 112 determines that a sufficient number of resources can be allocated for the computing task such that the utilization level “u” would be less than or equal to the upper threshold “H” and greater than or equal to the lower threshold “L”, [0033]; resource management program 112 calculates how many resources would have to be released for the computing task “srelease” according to the following formula, 
provisioning the cloud workload provision request based on the readjusted numerical workload provision scaling factor (In step 308, resource management program 112 allocates the necessary resources equal to sallocate, [0033];. In step 316, resource management program 112 releases the necessary resources equal to srelease, [0038]; resource management program 112 can perform auto-scale operations to allocate or release resources for the requested computing task, while also verifying whether such auto-scale operations can be achieved without violating auto-scale parameters set according to the inequality of Formula 1, [0041]).  
However, Cardonha does not explicitly disclose using at least one workload profile of a history data set.
Ranganathan teaches determining, using at least one workload profile of a history data set, a workload provision scaling factor for a received cloud workload provision request (Also stored in the memory 210 is a database 226 configured to store a repository of information pertaining to historical data center 100 behavior at various resource utilization levels, column 7 lines 42-44; Based upon the closeness ranking, and the estimated power benefits, the database manager module 220 may select one of the historical workload profiles or entries in the table 300, column 10 lines 65-67; a historical workload profile that is within a predefined range of the requested workload 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a historical workload profile in the system/method of Cardonha as suggested by Ranganathan when allocating or adjusting workloads. One would be motivated to combine these teachings in order to take into account information regarding past workload resource usage to efficiently determine optimal scaling parameters for current tasks.

Regarding claim 3, Cardonha teaches the method as claimed in claim 1, further comprises: 
identifying a second of the at least one parameter associated with the cloud workload provision request, the second of the at least one parameter comprises: a resource, a load, a capacity, an affinity, a load distribution, or a type of job (slider 402C sets a value for maximum capacity (m) (i.e., maximum number of resources that can be allocated for the computing task) and has a range of 0 to 1,000 resources; slider 402D sets a value for minimum capacity (b) (i.e., minimum number of resources that must be allocated for the computing task) and has a range of 0 to 100 resources, [0043]).  

Regarding claim 4, Cardonha teaches the method as claimed in claim 1, comprising calculating the numerical workload provision scaling factor (Utilization level “u” represents the extent to which resources have been allocated for the computing task, expressed as a percentage of the number of resources currently allocated for the active” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]).
However, Cardonha does not explicitly disclose wherein determining the workload provision scaling factor, further comprises matching the at least one parameter received in the cloud workload provision request with at least one historical workload parameter pre-stored in at least one workload profile of the historic data set, calculating, if a match is found, the workload provision scaling factor. 
Ranganathan teaches wherein determining a workload provision scaling factor, comprises: 
matching at least one parameter received in a cloud workload provision request with at least one historical workload parameter pre-stored in the at least one workload profile of the historic data set (The database manager module 220 may also be configured to match the requested workload and predicted resource utilization to the entries contained in the repository of information, or the table 300, column 10 lines 42-45); and 
calculating, if a match is found, the workload provision scaling factor (Based upon the closeness ranking, and the estimated power benefits, the database manager module 220 may select one of the historical workload profiles or entries in the table 300, column 10 lines 65-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a historical workload profile in the system/method of Cardonha as suggested by Ranganathan when allocating or adjusting workloads. One would be motivated to combine these teachings in order to 

Regarding claim 5, Cardonha teaches a method for cloud workload provisioning, the method comprising: 
receiving at least a cloud workload provision request (Threshold configuration program 10 receives initially defined auto-scaling parameters from client program 104 via network 106, [0012]; a plurality of auto-scaling parameters to be used during performance of the requested task, [0018]), in a computer data structure of a networked computing environment, for the cloud workload provisioning (such embodiments may be used in data center, cloud computing, storage area network (SAN), and network attached storage (NAS) application, [0010]); 
identifying at least one parameter associated with the received cloud workload provision request (threshold configuration program 110 received initially-defined values for “b”, “k”, “L”, and “m”, [0020]); 
calculating a numerical workload provision scaling factor for the received cloud workload provision request based on the identified at least one parameter (Utilization level “u” represents the extent to which resources have been allocated for the computing task, expressed as a percentage of the number of resources currently allocated for the computing task “mactive” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]), wherein the numerical workload provision scaling factor above a threshold indicates over provisioning (resource management program 112 accesses the upper threshold “H” set 
provisioning the cloud workload based on the calculated numerical workload provision scaling factor (resource management program 112 can perform auto-scale operations to allocate or release resources for the requested computing task, while also verifying whether such auto-scale operations can be achieved without violating auto-scale parameters set according to the inequality of Formula 1, [0041]).  
However, Cardonha does not explicitly disclose the workload provision scaling factor being based on at least a pre-stored workload profile.
Ranganathan teaches determining a workload provision scaling factor for a received cloud workload provision request based on at least a pre-stored workload profile (Based upon the closeness ranking, and the estimated power benefits, the database manager module 220 may select one of the historical workload profiles or entries in the table 300, column 10 lines 65-67; a historical workload profile that is within a predefined range of the requested workload profile and that corresponds to a substantially minimized power usage level may be selected, column 11 lines 66-67 – column 12 lines 1-2; Also stored in the memory 210 is a database 226 configured to store a repository of information pertaining to historical data center 100 behavior at various resource utilization levels, column 7 lines 42-44).


Regarding claim 6, Cardonha teaches the method as claimed in claim 5, wherein the numerical workload provision scaling factor indicates at least a resource value provisioned for the cloud workload provision request (slider 402C sets a value for maximum capacity (m) (i.e., maximum number of resources that can be allocated for the computing task) and has a range of 0 to 1,000 resources; slider 402D sets a value for minimum capacity (b) (i.e., minimum number of resources that must be allocated for the computing task) and has a range of 0 to 100 resources, [0043]).  

Regarding claim 7, Cardonha does not explicitly disclose the method as claimed in claim 5, wherein a pre-stored workload profile is created based on historical cloud workload provision requests.  
	Ranganathan teaches wherein the pre-stored workload profile is created based on historical cloud workload provision requests (the historical data is employed to determine the historical workload profile, including the workload placement arrangement of the servers, that requires the least amount of energy to perform a requested workload, column 2 lines 35-39).


Regarding claim 8, Cardonha teaches the method as claimed in claim 5, wherein the numerical workload provision scaling factor is calculated by: 
calculating the numerical workload provision scaling factor using a customizable equation utilizing relevant information extracted (Utilization level “u” represents the extent to which resources have been allocated for the computing task, expressed as a percentage of the number of resources currently allocated for the computing task “mactive” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]), the numerical workload provision scaling factor provides at least suggested values of resources for the cloud workload provisioning (resource management program 112 can perform auto-scale operations to allocate or release resources for the requested computing task, while also verifying whether such auto-scale operations can be achieved without violating auto-scale parameters set according to the inequality of Formula 1, [0041]; slider 402C sets a value for maximum capacity (m) (i.e., maximum number of resources that can be allocated for the computing task) and has a range of 0 to 1,000 resources; slider 402D sets a value for minimum capacity 
	However, Cardonha does not explicitly disclose collecting at least a job detail associated with historical cloud workload provision requests, extracting, using a log parser, at least a relevant information associated with the historical cloud workload provision requests, or categorizing, using a workload classifier, the historical cloud workload provision requests.
	Ranganathan teaches collecting at least a job detail associated with historical cloud workload provision requests (the resource manager 120 may identify the historical workload profiles that are within a predefined range with respect to the requested workload profile, column 13 lines 25-28); 
extracting, using a log parser, at least a relevant information associated with the historical cloud workload provision requests (the resource manager 120 may compute how closely each of the identified historical workload profiles matches the requested workload profile. In addition, the resource manager 120 may compute the costs associated with each of the historical workload profiles, column 13 lines 43-48); and
categorizing, using a workload classifier, the historical cloud workload provision requests (The database manager module 220 may rank the closeness of any matches between the requested workload profile and the historical workload profiles, column 10 lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize relevant historical workload profile information in the system/method of Cardonha as suggested by Ranganathan when 

Regarding claim 9, Cardonha teaches a system for cloud workload provisioning in a networked computing environment, the system comprising: 
a processor; 
a memory coupled to the processor for executing a plurality of modules present in the memory, the plurality of modules comprising: 
a receiving module configured to receive at least a cloud workload provision request containing at least one parameter (Threshold configuration program 10 receives initially defined auto-scaling parameters from client program 104 via network 106, [0012]; a plurality of auto-scaling parameters to be used during performance of the requested task, [0018]; threshold configuration program 110 received initially-defined values for “b”, “k”, “L”, and “m”, [0020]); 
an engine configured to calculate a numerical workload provision scaling factor for the cloud workload provision request received using the at least one parameter received (Utilization level “u” represents the extent to which resources have been allocated for the computing task, expressed as a percentage of the number of resources currently allocated for the computing task “mactive” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]), wherein the numerical workload provision scaling factor above a threshold indicates over provisioning (resource management program 112 accesses the upper threshold “H” set 
a readjustment module configured to readjust the calculated numerical workload provision scaling factor based on the workload provision scaling factor indications (resource management program 112 calculates how many resources would have to be allocated for the computing task “sallocate” according to the following formula, [0032]; resource management program 112 determines that a sufficient number of resources can be allocated for the computing task such that the utilization level “u” would be less than or equal to the upper threshold “H” and greater than or equal to the lower threshold “L”, [0033]; resource management program 112 calculates how many resources would have to be released for the computing task “srelease” according to the following formula, [0037]; resource management program 112 determines that a sufficient number of allocated resources for the computing task can be released such that the utilization level “u” would be greater than or equal to the lower threshold “L” and less than or equal to the upper threshold “H”, [0038]); and 
a workload provisioning module configured to provision the cloud workload based on the readjusted numerical workload provision scaling factor (In step 308, resource management program 112 allocates the necessary resources equal to sallocate, [0033];. In step 316, resource management program 112 releases the necessary resources equal to srelease, [0038]; resource management program 112 can perform auto-scale 
However, Cardonha does not explicitly disclose using at least one workload profile of a historic data set.
Ranganathan teaches a plurality of modules comprising:
an engine configured to determine a workload provision scaling factor for a cloud workload provision request received using at least one workload profile of a historic data set (Based upon the closeness ranking, and the estimated power benefits, the database manager module 220 may select one of the historical workload profiles or entries in the table 300, column 10 lines 65-67; a historical workload profile that is within a predefined range of the requested workload profile and that corresponds to a substantially minimized power usage level may be selected, column 11 lines 66-67 – column 12 lines 1-2; Also stored in the memory 210 is a database 226 configured to store a repository of information pertaining to historical data center 100 behavior at various resource utilization levels, column 7 lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a historical workload profile in the system/method of Cardonha as suggested by Ranganathan when allocating or adjusting workloads. One would be motivated to combine these teachings in order to take into account information regarding past workload resource usage to efficiently determine optimal scaling parameters for current tasks.



Regarding claim 12, Cardonha teaches the system as claimed in claim 9, wherein the engine, to calculate the numerical workload provision scaling factor, is further configured to: 
	calculate the numerical workload provision scaling factor (Utilization level “u” represents the extent to which resources have been allocated for the computing task, expressed as a percentage of the number of resources currently allocated for the computing task “mactive” compared to the maximum number of resources “m” that can be allocated for the computing task, [0029]).
However, Cardonha does not explicitly disclose the engine is further configured to match the at least one parameter received in the cloud workload provision request with at least one historical workload parameter pre-stored in the at least one workload profile of the historic data set, and calculate, if a match is found, the workload provision scaling factor.

match at least one parameter received in a cloud workload provision request with at least one historical workload parameter pre-stored in the at least one workload profile of the historic data set (The database manager module 220 may also be configured to match the requested workload and predicted resource utilization to the entries contained in the repository of information, or the table 300, column 10 lines 42-45); and 
determine, if a match is found, a workload provision scaling factor (Based upon the closeness ranking, and the estimated power benefits, the database manager module 220 may select one of the historical workload profiles or entries in the table 300, column 10 lines 65-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a historical workload profile in the system/method of Cardonha as suggested by Ranganathan when allocating or adjusting workloads. One would be motivated to combine these teachings in order to take into account information regarding past workload resource usage to efficiently determine optimal scaling parameters for current tasks.


6.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cardonha-Ranganathan in view of Chen et al. (US 2012/0265881).

Regarding claim 2, Cardonha teaches the method as claimed in claim 1, further comprises: 

However, Cardonha-Ranganathan do not explicitly disclose that the input capacity is in terms of a number of users accessing the workload or that the expected output capacity is in terms of responses to user accesses per second.
Chen teaches a first of at least one parameter comprises: an input capacity needed by a workload associated with a cloud workload provision request in terms of a number of users accessing the workload or an expected output capacity of the workload in terms of responses to user accesses per second (An workload includes, for example, a number of users, request rates, a number of transactions per second, etc, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a workload request including a number of users, request rates, and a number of transactions per second in the system/method of Cardonha-Ranganathan as suggested by Chen as these factors would be useful to determine resource provision in a data center. One would be motivated to combine these teachings because the number of users and required processing speeds would 

Regarding claim 10, Cardonha teaches the system as claimed in claim 9, further comprises an identification module configured to identify a first of the at least one parameter associated with the cloud workload provision request, the first of the at least one parameter comprises: an input capacity needed by a workload associated with the cloud workload provision request or an expected output capacity of the workload (slider 402C sets a value for maximum capacity (m) (i.e., maximum number of resources that can be allocated for the computing task) and has a range of 0 to 1,000 resources; slider 402D sets a value for minimum capacity (b) (i.e., minimum number of resources that must be allocated for the computing task) and has a range of 0 to 100 resources, [0043]).  
However, Cardonha-Ranganathan do not explicitly disclose that the input capacity is in terms of a number of users accessing the workload or that the expected output capacity is in terms of responses to user accesses per second.
Chen teaches a first of at least one comprises: an input capacity needed by a workload associated with a cloud workload provision request in terms of a number of users accessing the workload or an expected output capacity of the workload in terms of responses to user accesses per second (An workload includes, for example, a number of users, request rates, a number of transactions per second, etc, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a workload request including a number .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bauman et al.		US 2003/0231593
Nentwig			US 2010/0323622
Abou Gazala et al.		US 2013/0346772
Beasley et al.		US 2016/0255159
Kollur et al.			US 2017/0300359.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451